IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alton D. Brown,                                :
                      Petitioner               :
                                               :
               v.                              :
                                               :
Prothonotary Joy Schury Ranko                  :
of the Twenty-Seventh Judicial                 :
District of Pennsylvania,                      :    No. 277 M.D. 2018
                   Respondent                  :    Submitted: August 12, 2022


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                  FILED: December 1, 2022

               Before the Court is Alton D. Brown’s (Petitioner) Application for
Special Relief seeking peremptory judgment pursuant to Pennsylvania Rule of
Appellate Procedure (Rule) 1532 (Application). After review, this Court denies the
Application.
               On October 2, 2017, Petitioner filed a Complaint against Washington
Health Systems and a Petition to Proceed In Forma Pauperis (IFP Petition) with the
Washington County Common Pleas Court Prothonotary Phyllis Rank Matheny
(Respondent).1 Having received no response therefrom, by November 5, 2017 letter

      1
          In her Answer and New Matter to the Petition for Review, Respondent declared:
               Petitioner names as Respondent “Prothonotary Phyllis Rank
               Matheny of the [27th] Judicial District of Pennsylvania[.]” The
               correct spelling of Ms. Matheny’s name is Phyllis Ranko Matheny
               and she has not served as Prothonotary since 2015. Joy Schury
               Ranko has served as Prothonotary of Washington County after being
               duly elected in the general election of November 2015[,] and taking
addressed to Respondent, Petitioner requested case information.2 By November 29,
2017 letter, Respondent replied “it is in the Judge’s office for review.” Petition for
Review (Petition) ¶5. By December 4, 2017 letter, Petitioner submitted a Praecipe
to Reinstate Complaint, and requested that Respondent assign a case number and
forward same to Petitioner with a copy of the docket sheet and the assigned judge’s
name. Because Petitioner did not receive a response, on February 1, 2018, he again
contacted Respondent requesting a copy of the court docket and case information.
Petitioner still did not receive a response.
               On April 17, 2018, Petitioner filed the Petition in this Court’s original
jurisdiction, alleging therein that Respondent violated his constitutional right to
access the courts, and seeking injunctive and declaratory relief, plus damages. On
May 22, 2018, Respondent sent a “MEMORANDUM” to Petitioner stating:

               I AM RESPONDING TO YOUR [PETITION] THAT WAS
               FORWARDED TO OUR OFFICE FOR FILING. WE SPOKE TO
               THE JUDGE[’]S OFFICE ABOUT YOUR [INITIAL] FILINGS
               THAT WAS [SIC] SENT TO US ON OCTOBER 2, 2017[,] AND
               FORWARDED TO THE JUDGE[’]S OFFICE FOR APPROVAL:
               UNFORTUNATELY[,] THE FILINGS THAT WE FORWARDED
               TO THE JUDGE[’]S OFFICE HAS [SIC] BEEN MISPLACED BY
               THEM [SIC] AND CANNOT BE LOCATED. THEREFORE, WE
               ARE REQUESTING THAT YOU RESUBMIT YOUR
               PAPERWORK TO THE PROTHONOTARY’S OFFICE SO
               THAT IT CAN AGAIN BE TAKEN TO THE JUDGE[’]S OFFICE
               FOR APPROVAL OF YOUR IN[ ]FORMA PAUPERIS
               REQUEST.

Answer and New Matter at Ex. 2.


               the oath of office January 4, 2016[,] and therefore should be
               substituted as the Respondent of record in this matter.
Answer and New Matter ¶3. This Court grants the request to substitute Joy Schury Ranko for
Phyllis Ranko Matheny as the Respondent Prothonotary. The caption has been changed to reflect
the substitution.
        2
          On October 27, 2017, the two-year statute of limitations expired on Petitioner’s action.
See Petition ¶10.
                                                2
               On July 24, 2018, Respondent filed her Answer and New Matter.
Therein, Respondent declared, among other things, that no docket exists because
Petitioner’s Complaint and IFP Petition were mistakenly not docketed before being
forwarded to President Judge Katherine B. Emery’s (President Judge) chambers,
where they were subsequently lost by the President Judge’s staff. See Answer and
New Matter ¶11. Respondent further averred, inter alia: (1) Petitioner failed to set
forth a claim upon which relief can be granted; and (2) Petitioner failed to file his
Petition within the six-month statute of limitations set forth in Section 5522 of the
Judicial Code.3 See Answer and New Matter ¶24-25.
               On August 20, 2021, this Court filed a Rule to Show Cause why the
Petition should not be dismissed for want of prosecution (Rule to Show Cause)
against Petitioner. On September 23, 2021, Petitioner filed an Answer to the Rule
to Show Cause, therein explaining that serious health issues caused his delay;
however, he intended to file dispositive motions. By September 28, 2021 Order, this
Court discharged its Rule to Show Cause.
               On November 1, 2021, Petitioner filed the Application, alleging that his
right to relief is clear and no material issues of fact are in dispute. By November 5,
2021 Order, this Court directed that Petitioner serve the Application on
Respondent’s counsel. By February 1, 2022 Order, this Court directed that the
Application be submitted on briefs. Both parties filed briefs. The Application is
now ripe for review.
               Initially,

               [t]o obtain peremptory judgment, in addition to showing
               the elements for mandamus relief, the moving party must
               show that on the facts of record, and those facts that may
               be developed at trial, the right to judgment is clear.


      3
          42 Pa.C.S. § 5522.
                                           3
              Further, this Court must examine the existing and potential
              record in the light most favorable to the non-moving party.

Scarnati v. Dep’t of Env’t Prot., 220 A.3d 723, 730 n.10 (Pa. Cmwlth. 2019), aff’d,
240 A.3d 536 (Pa. 2020) (citation omitted).

              An application for summary relief filed under [Rule]
              1532(b) is generally the same as a motion for peremptory
              judgment filed in a mandamus action in the common pleas
              court. The application will be granted where the right to
              such relief is clear, but will be denied where there are
              material issues of fact in dispute or if it is not clear the
              applicant is entitled to judgment as a matter of law.

Dep’t of Health v. Hanes, 78 A.3d 676, 677 n.1 (Pa. Cmwlth. 2013) (citation omitted;
emphasis added).
              Here, Petitioner frames his Petition as a mandamus action asking this
Court to prevent Respondent “from withholding crucial case information from the
Petitioner needed for prosecution of the Washington case[,]” and to prevent “any
future misbehavior by Respondent.”          Petition Ad Damnum Clause.        In his
Application, Petitioner requests incidental damages for the injuries he incurred,
namely, his case being time-barred.
              Petitioner argues that the facts of this case clearly reflect that “the
documents were not actually lost, but instead withheld in hopes that [] Petitioner
[would] simply go[ ]away.” Application at 4. Petitioner further contends that
“[Respondent], as a public official, is liable for the negligent loss due to the
negligence of her subordinate, where [Respondent] directed the negligent act to be
done.” Application at 6. Petitioner asserts that, “[i]n this matter, [] Respondent’s
staff acted pursuant to its unlawful practice/policy, and does not [sic] constitute
negligence.    However, if the Court does rule that negligence was involved,
Respondent still would be liable for any injury Petitioner suffered as a result.”
Application at 6-7.

                                           4
             Respondent rejoins that Petitioner is not entitled to summary relief
because there are material facts in dispute. First, Respondent maintains that whether
Respondent filed the Complaint in a timely manner is a material issue of fact in
dispute. Respondent asserts that because the Deputy Prothonotary, an actor and
agent of Respondent, delivered the Complaint to the President Judge’s law clerk,
who was an actor and agent of the President Judge, and Respondent’s actions were,
as per previous practice/policy, the correct way to begin a filing, any subsequent loss
of the Complaint was not due to Respondent’s failure to act in a specific amount of
time. Respondent further disputes the material facts alleged by Petitioner that the
change of the Prothonotary policy was an admission that the documents were
handled incorrectly, and that Respondent is at fault based on an admitted
responsibility.
             In his First Set of Interrogatories and Request for Production of
Documents (Interrogatories), Petitioner inquired: “Please state you[r] normal
practice after a civil complaint and [IFP Petition] is received in your office.”
Interrogatories ¶1.
             In her Answer to Interrogatories, Respondent explained:

             [I]n October 2017[,] (the month in which the Petitioner’s
             [C]omplaint and [IFP Petition] were received), the
             practice was that upon the receipt of a complaint and a[n
             IFP P]etition in the [United States (]U.S.[)] [m]ail
             delivered to the Prothonotary’s Office that came from an
             incarcerated plaintiff who could not physically present the
             [IFP P]etition in person before the judge of the term in
             motions court, that complaint and [IFP P]etition would be
             forwarded to the chamber of the judge of the term for a
             decision on the [IFP P]etition. Upon a ruling on the [IFP
             P]etition, the complaint and the [IFP P]etition were
             returned to the Prothonotary’s Office for docketing or
             alternatively, someone from the staff of the Prothonotary’s
             Office would be asked to retrieve the complaint and the
             [IFP P]etition from the judge’s chamber for return of them

                                          5
             to the Prothonotary’s Office for docketing. If the [IFP
             P]etition was granted, the complaint would be docketed
             without payment of any filing fee. If the [IFP P]etition
             was denied, the complaint would not be docketed and the
             incarcerated plaintiff would be informed via U.S. [m]ail of
             the denial of the [IFP P]etition and directed to provide the
             appropriate filing fee in order to have his complaint
             docketed. This was an established procedure that was in
             place prior to the current [P]rothonotary . . . taking office.


Answer to Interrogatories ¶1.
             Petitioner further requested: “Identify all court staff, their functions and
duties, who came into contact with Petitioner’s [C]omplaint and related documents,
including but not limited to[,] the person who was directly responsible for ensuring
that the [C]omplaint and related documents were processed in accordance with court
rules.” Interrogatories ¶6.
             Respondent stated:

             After [the Deputy Prothonotary] delivered the Petitioner’s
             Complaint and [IFP] Petition to [the President Judge’s]
             law clerk, . . . it is unknown who on the court staff came
             in contact with the [C]omplaint and related documents, or
             what any such person’s functions and duties were. The
             court staff in the [President] Judge’s chamber are not
             employees of the Prothonotary’s [O]ffice. Any inquiries
             regarding the actions of court staff [are] best directed to
             [the President] Judge [] and her staff.

Answer to Interrogatories ¶6.
             Because it is unclear who was responsible for making sure Petitioner’s
documents were filed in a timely manner, whether the documents were handled
correctly, and whether Respondent was at fault, material issues of fact remain in
dispute. Based on this Court’s “examin[ation of] the existing and potential record
in the light most favorable to the non-moving party,” Scarnati, 220 A.3d at 730 n.10,
this Court concludes that “there are material issues of fact in dispute [and] it is not

                                           6
clear the [Petitioner] is entitled to judgment as a matter of law.” Dep’t of Health, 78
A.3d at 677 n.1.      Accordingly, this Court is constrained to deny Petitioner’s
Application.
               For all of the above reasons, the Application is denied.


                                         _________________________________
                                         ANNE E. COVEY, Judge



Judge Fizzano Cannon did not participate in the decision in this case.




                                            7
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Alton D. Brown,                         :
                  Petitioner            :
                                        :
            v.                          :
                                        :
Prothonotary Joy Schury Ranko           :
of the Twenty-Seventh Judicial          :
District of Pennsylvania,               :   No. 277 M.D. 2018
                   Respondent           :

                                   ORDER

            AND NOW, this 1st day of December, 2022, Alton D. Brown’s
Application for Special Relief is DENIED. This Court’s Prothonotary is directed to
change the caption on the docket in accordance with the above.



                                     _________________________________
                                     ANNE E. COVEY, Judge